Case 6:19-cv-02372-CEM-EJK Document 39 Filed 03/24/20 Page 1 of 4 PageID 145




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION


GEORGE DOUGLAS METZ, II.,

Plaintiff,

vs.                                                   CASE NO: 6:19-cv-02372-CEM-EJK

ORANGE COUNTY SHERIFF JOHN W.
MINA, Individually and as Orange County
Sheriff, CORPORAL PATRICIO
GORIS, Badge 5001, and SERGEANT
ROBERT SVITAK, Badge 1272,
and SERGEANT JOHNSON,

Defendants,
____________________________________/

      CERTIFICATE OF INTERESTED PERSONS AND CORPORATE DISCLOSURE
       STATEMENT OF DEFENDANTS, SHERIFF MINA, CORPORAL GORIS and
                            SERGEANT SVITAK

        I hereby disclose the following pursuant to this Court’s Order:

1.) the name of each person, attorney, association of persons, firm, law firm, partnership, and
corporation that has or may have an interest in the outcome of this action - including
subsidiaries, conglomerates, affiliates, parent corporations, publicly-traded companies that own
10% or more of a party’s stock, and all other identifiable legal entities related to any party in the
case:
Bruce R. Bogan, Esq. - attorney representing
Defendants, Sheriff Mina, Corporal Goris and Sergeant Svitak
Hilyard, Bogan & Palmer, PA
105 East Robinson St.
Ste 201
Orlando Fl 32801

Kimberly Burchins, Esq. - attorney representing the Plaintiff
Pawlowski Mastrilli Law Group
1718 East 7th Avenue, Suite 201
Tampa, FL 33605

Corporal Patricio Goris- Defendant
Case 6:19-cv-02372-CEM-EJK Document 39 Filed 03/24/20 Page 2 of 4 PageID 146




c/o Bruce R. Bogan, Esq.
Hilyard, Bogan & Palmer, PA
105 East Robinson St.
Ste 201
Orlando Fl 32801

Hilyard, Bogan & Palmer, P.A. – law firm representing
Defendants, Sheriff Mina, Corporal Goris and Sergeant Svitak
105 East Robinson Street, Suite 201
Orlando, FL 32801

Sergeant Johnson- Defendant

George Douglas Metz, II- Plaintiff
c/o Vincent R. Pawlowski, Esquire
Pawlowski Mastrilli Law Group
1718 East 7th Avenue, Suite 201
Tampa, FL 33605

John W. Mina as Sheriff of Orange County, Florida-Defendant
c/o Bruce R. Bogan, Esq.
Hilyard, Bogan & Palmer, PA
105 East Robinson St.
Ste 201
Orlando Fl 32801

Pawlowski Mastrilli Law Group- law firm representing the Plaintiff
1718 East 7th Avenue, Suite 201
Tampa, FL 33605

Vincent R. Pawlowski, Esq. - attorney representing the Plaintiff
Pawlowski Mastrilli Law Group
1718 East 7th Avenue, Suite 201
Tampa, FL 33605

Sergeant Robert Svitak- Defendant
c/o Bruce R. Bogan, Esq.
Hilyard, Bogan & Palmer, PA
105 East Robinson St.
Ste 201
Orlando Fl 32801

Melissa J. Sydow, Esq. – attorney representing
Defendants, Sheriff Mina, Corporal Goris and Sergeant Svitak
Hilyard, Bogan & Palmer, PA
105 East Robinson St.
Case 6:19-cv-02372-CEM-EJK Document 39 Filed 03/24/20 Page 3 of 4 PageID 147




Ste 201
Orlando Fl 32801

2.)             the name of every entity whose publicly-traded stock, equity, or debt may be
substantially affected by the outcome of the proceedings: None.


3.)      the name of every other entity which is likely to be an active participant in the
proceedings, including the debtor and members of the creditors’ committee (or twenty largest
unsecured creditors) in bankruptcy cases: None.


4.)      the name of each victim (individual or corporate), of a civil and criminal conduct
alleged to be wrongful, including every person who may be entitled to restitution: None.


        I hereby certify that, except as disclosed above, I am unaware of any actual or potential
conflict of interest involving the district judge and magistrate judge assigned to this case, and
will immediately notify the Court in writing upon learning of any such conflict.

Date:   March 24, 2020.

                                              /s/ Bruce R. Bogan
                                              Bruce R. Bogan, Esquire
                                              Fla. Bar No. 599565
                                              Melissa J. Sydow, Esquire
                                              Fla. Bar No. 39102
                                              Hilyard, Bogan & Palmer, P.A.
                                              Post Office Box 4973
                                              Orlando, FL 32802-4973
                                              Telephone: 407-425-4251
                                              Facsimile: 407-841-8431
                                              Email: bbogan@hilyardlawfirm.com
                                              Email:msydow@hilyardlawfirm.com
                                              Attorneys for Defendants, Sheriff Mina, Sergeant
                                              Svitak, and Corporal Goris


                                CERTIFICATE OF SERVICE


        I HEREBY CERTIFY that on this 24th day of March 2020, a true copy hereof has

been electronically filed with the Clerk of the Court using the CM/ECF system which will send

notice of electronic filing to Plaintiff’s counsel, Vincent R. Pawlowski, Esquire, The Pawlowski
Case 6:19-cv-02372-CEM-EJK Document 39 Filed 03/24/20 Page 4 of 4 PageID 148




Mastrillis Law Group, 1718 East 7th Avenue, Suite 201, Tampa, Florida 33605.

                                          /s/ Bruce R. Bogan
                                          Bruce R. Bogan, Esquire
                                          Fla. Bar No. 599565
                                          Melissa J. Sydow, Esquire
                                          Fla. Bar No. 39102
                                          Hilyard, Bogan & Palmer, P.A.
                                          Post Office Box 4973
                                          Orlando, FL 32802-4973
                                          Telephone: 407-425-4251
                                          Facsimile: 407-841-8431
                                          Email: bbogan@hilyardlawfirm.com
                                          Email:msydow@hilyardlawfirm.com
                                          Attorneys for Defendants, Sheriff Mina, Sergeant
                                          Svitak, and Corporal Goris
